UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4186 John Hancock Income Securities Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: April 30, 2014 ITEM 1. REPORTS TO STOCKHOLDERS. Portfolio summary Portfolio Composition 1 Corporate Bonds 52.2% Capital Preferred Securities 1.5% U.S. Government Agency 16.2% Preferred Securities 1.0% Collateralized Mortgage Obligations 11.9% Term Loans 0.4% U.S. Government 7.7% Convertible Bonds 0.2% Asset Backed Securities 4.4% Short-Term Investments 0.5% Common Stocks 4.0% Quality Composition U.S. Government 7.7% B 6.6% U.S. Government Agency 16.2% CCC & Below 4.1% AAA 2.9% Not Rated 0.3% AA 2.8% Equity 4.0% A 6.5% Preferred Securities 1.0% BBB 34.5% Short-Term Investments 0.5% BB 12.9% 1 As a percentage of total investments on 4-30-14. 2 Ratings are from Moody’s Investors Service, Inc. If not available, we have used Standard & Poor’s Ratings Services. In the absence of ratings from these agencies, we have used Fitch Ratings, Inc. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 4-30-14 and do not reflect subsequent downgrades or upgrades, if any. 6 Income Securities Trust | Semiannual report Fund’s investments As of 4-30-14 (unaudited) Maturity Rate (%) date Par value Value Corporate Bonds 77.2% (52.2% of Total Investments) (Cost $134,162,945) Consumer Discretionary 8.6% Auto Components 1.0% Dana Holding Corp. 6.000 09-15-23 $395,000 415,717 Delphi Corp. 5.000 02-15-23 1,005,000 1,065,300 Stackpole International Intermediate Company SA (S) 7.750 10-15-21 245,000 262,150 Automobiles 2.3% Chrysler Group LLC (S) 8.000 06-15-19 155,000 169,725 Ford Motor Credit Company LLC (Z) 5.875 08-02-21 1,998,000 2,315,286 Ford Motor Credit Company LLC (Z) 8.000 12-15-16 330,000 384,954 General Motors Company (S) 4.875 10-02-23 445,000 460,019 General Motors Company (S) 6.250 10-02-43 380,000 416,100 Nissan Motor Acceptance Corp. (S)(Z) 1.950 09-12-17 490,000 493,436 Hotels, Restaurants & Leisure 0.8% CCM Merger, Inc. (S) 9.125 05-01-19 380,000 407,550 Landry’s, Inc. (S)(Z) 9.375 05-01-20 350,000 385,875 Seminole Tribe of Florida, Inc. (S)(Z) 6.535 10-01-20 650,000 721,500 Waterford Gaming LLC (S) 8.625 09-15-14 133,522 29,985 Internet & Catalog Retail 0.3% QVC, Inc. 4.375 03-15-23 325,000 322,437 QVC, Inc. (Z) 5.125 07-02-22 255,000 267,130 Media 3.1% 21st Century Fox America, Inc. (Z) 7.600 10-11-15 1,000,000 1,088,197 21st Century Fox America, Inc. (Z) 6.150 03-01-37 165,000 195,170 21st Century Fox America, Inc. (Z) 6.400 12-15-35 150,000 181,830 21st Century Fox America, Inc. (Z) 7.750 01-20-24 1,020,000 1,284,463 AMC Entertainment, Inc. (S) 5.875 02-15-22 390,000 398,775 CBS Corp. (Z) 7.875 07-30-30 595,000 794,808 Myriad International Holdings BV (S) 6.000 07-18-20 200,000 218,500 Sirius XM Holdings, Inc. (S) 5.250 08-15-22 845,000 912,600 Time Warner Cable, Inc. 8.250 04-01-19 350,000 443,209 WideOpenWest Finance LLC (S) 10.250 07-15-19 100,000 113,000 Multiline Retail 0.4% Macy’s Retail Holdings, Inc. (Z) 7.875 08-15-36 444,000 490,723 Tops Holding II Corp. 8.750 06-15-18 235,000 244,400 See notes to financial statements Semiannual report | Income Securities Trust 7 Maturity Rate (%) date Par value Value Specialty Retail 0.5% AutoNation, Inc. 5.500 02-01-20 $655,000 $710,675 Hillman Group, Inc. (Z) 10.875 06-01-18 255,000 270,619 Textiles, Apparel & Luxury Goods 0.2% Hot Topic, Inc. (S)(Z) 9.250 06-15-21 270,000 294,975 Consumer Staples 2.2% Beverages 0.4% Crestview DS Merger Sub II, Inc. (S)(Z) 10.000 09-01-21 310,000 344,100 Pernod-Ricard SA (S)(Z) 5.750 04-07-21 325,000 370,818 Food & Staples Retailing 0.6% Safeway, Inc. 4.750 12-01-21 125,000 128,086 Safeway, Inc. (Z) 5.000 08-15-19 840,000 866,889 Smithfield Foods, Inc. (S) 5.875 08-01-21 85,000 89,356 Food Products 0.5% Bunge, Ltd. Finance Corp. (Z) 8.500 06-15-19 389,000 485,397 Simmons Foods, Inc. (S)(Z) 10.500 11-01-17 475,000 513,000 Personal Products 0.1% Prestige Brands, Inc. (S) 5.375 12-15-21 260,000 266,500 Tobacco 0.6% Alliance One International, Inc. 9.875 07-15-21 820,000 828,200 Vector Group, Ltd. 7.750 02-15-21 195,000 208,650 Energy 9.5% Energy Equipment & Services 1.2% Astoria Depositor Corp. (S) 8.144 05-01-21 535,000 561,750 Key Energy Services, Inc. (Z) 6.750 03-01-21 270,000 284,850 Nostrum Oil & Gas Finance BV (S) 6.375 02-14-19 345,000 345,000 RKI Exploration & Production LLC (S) 8.500 08-01-21 270,000 292,950 Rowan Companies, Inc. (Z) 4.875 06-01-22 330,000 348,710 Trinidad Drilling, Ltd. (S)(Z) 7.875 01-15-19 265,000 282,888 Oil, Gas & Consumable Fuels 8.3% Access Midstream Partners LP 4.875 03-15-24 215,000 213,925 Afren PLC (S)(Z) 10.250 04-08-19 240,000 271,800 BreitBurn Energy Partners LP (Z) 7.875 04-15-22 320,000 346,400 CNOOC Finance 2013, Ltd. (Z) 3.000 05-09-23 420,000 385,091 Continental Resources, Inc. 5.000 09-15-22 795,000 840,713 DCP Midstream LLC (S)(Z) 9.750 03-15-19 405,000 516,509 DCP Midstream LLC (5.850% to 5-21-23, then 3 month LIBOR + 3.850%) (S)(Z) 5.850 05-21-43 370,000 349,650 DCP Midstream Operating LP (Z) 3.875 03-15-23 225,000 224,187 Denbury Resources, Inc. 5.500 05-01-22 255,000 257,869 Ecopetrol SA 5.875 09-18-23 190,000 207,813 Energy Transfer Partners LP (Z) 5.200 02-01-22 135,000 147,555 Energy Transfer Partners LP (Z) 9.700 03-15-19 425,000 552,121 Enterprise Products Operating LLC (7.000% to 6-1-17, then 3 month LIBOR + 2.777%) (Z) 7.000 06-01-67 695,000 733,225 Enterprise Products Operating LLC (8.375% to 8-1-16, then 3 month LIBOR + 3.708%) 8.375 08-01-66 230,000 260,475 EP Energy LLC (Z) 7.750 09-01-22 195,000 217,181 8 Income Securities Trust | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Oil, Gas & Consumable Fuels (continued) EV Energy Partners LP (Z) 8.000 04-15-19 $400,000 $418,000 FTS International, Inc. (S) 6.250 05-01-22 175,000 177,188 Halcon Resources Corp. 8.875 05-15-21 200,000 207,250 Jones Energy Holdings LLC (S) 6.750 04-01-22 150,000 155,625 Kerr-McGee Corp. (Z) 6.950 07-01-24 600,000 753,175 Kinder Morgan Energy Partners LP 7.750 03-15-32 195,000 249,983 Lukoil International Finance BV (S)(Z) 3.416 04-24-18 675,000 634,669 Midstates Petroleum Company, Inc. 9.250 06-01-21 425,000 434,563 Newfield Exploration Company (Z) 5.750 01-30-22 260,000 278,850 NuStar Logistics LP (Z) 8.150 04-15-18 381,000 434,340 Pacific Rubiales Energy Corp. (S) 5.375 01-26-19 335,000 344,213 Petro-Canada (Z) 9.250 10-15-21 1,000,000 1,373,579 Petrobras International Finance Company 5.375 01-27-21 415,000 424,879 Petrohawk Energy Corp. (Z) 6.250 06-01-19 420,000 456,330 Petroleos de Venezuela SA 5.375 04-12-27 550,000 320,375 Petroleos Mexicanos (Z) 4.875 01-24-22 275,000 288,681 Plains Exploration & Production Company (Z) 6.750 02-01-22 705,000 786,956 Plains Exploration & Production Company 6.875 02-15-23 110,000 123,200 Regency Energy Partners LP 5.500 04-15-23 480,000 486,000 Regency Energy Partners LP 5.875 03-01-22 90,000 94,275 Summit Midstream Holdings LLC 7.500 07-01-21 150,000 161,250 TransCanada Pipelines, Ltd. (6.350% to 5-15-17, then 3 month LIBOR + 2.210%) (Z) 6.350 05-15-67 710,000 737,513 Tullow Oil PLC (S) 6.000 11-01-20 230,000 234,600 Tullow Oil PLC (S) 6.250 04-15-22 255,000 257,550 Financials 30.7% Banks 8.1% Ally Financial, Inc. (Z) 4.750 09-10-18 315,000 333,900 Banco do Brasil SA (6.250% to 4-15-24, then 10 Year U.S. Treasury + 4.398%) (Q)(S) 6.250 04-15-24 470,000 399,500 Bank of America Corp. (Z) 3.300 01-11-23 260,000 252,268 Bank of America Corp. (Z) 5.000 05-13-21 670,000 738,081 Bank of America Corp. (Z) 5.700 01-24-22 370,000 423,464 Bank of America Corp. 6.875 04-25-18 1,000,000 1,177,968 Bank of America NA 5.300 03-15-17 150,000 165,220 Barclays Bank PLC (S)(Z) 10.179 06-12-21 575,000 780,724 Barclays Bank PLC (5.926% to 12-15-16, then 3 month LIBOR + 1.750%) (Q)(S) 5.926 12-15-16 310,000 330,150 BPCE SA (S)(Z) 5.700 10-22-23 645,000 682,984 Citigroup, Inc. 3.875 10-25-23 185,000 184,880 Citigroup, Inc. 5.500 09-13-25 405,000 439,058 Citigroup, Inc. 6.125 08-25-36 310,000 345,826 Commerzbank AG (S) 8.125 09-19-23 350,000 408,625 Credit Agricole SA (7.875% to 1-23-24, then 5 year U.S. Swap Rate + 4.898%) (Q)(S) 7.875 01-23-24 600,000 645,540 Fifth Third Bancorp (5.100% to 6-30-23, then 3 month LIBOR + 3.033%) (Q)(Z) 5.100 06-30-23 420,000 388,500 HBOS PLC (S)(Z) 6.750 05-21-18 825,000 939,499 ICICI Bank, Ltd. (S)(Z) 5.750 11-16-20 475,000 507,605 See notes to financial statements Semiannual report | Income Securities Trust 9 Maturity Rate (%) date Par value Value Banks (continued) JPMorgan Chase & Company (Z) 4.625 05-10-21 $895,000 $980,256 Manufacturers & Traders Trust Company (5.629% to 12-1-16, then 3 month LIBOR + 6.400%) 5.629 12-01-21 150,000 156,236 Mizuho Financial Group Cayman 3, Ltd. (S) 4.600 03-27-24 435,000 443,740 Nordea Bank AB (S)(Z) 3.125 03-20-17 680,000 715,183 Oversea-Chinese Banking Corp., Ltd. (P)(S) 4.000 10-15-24 200,000 199,085 PNC Financial Services Group, Inc. (P)(Q) 4.454 06-09-14 250,000 250,000 PNC Financial Services Group, Inc. (4.850% to 6-1-23, then 3 month LIBOR + 3.040%) (Q)(Z) 4.850 06-01-23 310,000 291,788 Swedbank AB (S)(Z) 2.125 09-29-17 460,000 467,445 Synovus Financial Corp. (Z) 7.875 02-15-19 200,000 228,500 Wachovia Bank NA (Z) 5.850 02-01-37 390,000 473,286 Wells Fargo & Company (5.900% to 6-15-24, then 3 month LIBOR + 3.110%) (Q) 5.900 06-15-24 655,000 669,684 Wells Fargo & Company, Series K (7.980% to 3-15-18, then 3 month LIBOR + 3.770%) (Q)(Z) 7.980 03-15-18 750,000 851,250 Capital Markets 4.9% Credit Suisse Group AG (7.500% to 12-11-23, then 5 year U.S. Swap Rate + 4.598%) (Q)(S) 7.500 12-11-23 295,000 320,444 Fifth Street Finance Corp. 4.875 03-01-19 430,000 444,155 Jefferies Group LLC (Z) 6.875 04-15-21 1,005,000 1,167,629 Jefferies Group LLC (Z) 8.500 07-15-19 235,000 289,567 Macquarie Bank, Ltd. (S)(Z) 6.625 04-07-21 260,000 295,797 Macquarie Group, Ltd. (S)(Z) 6.000 01-14-20 340,000 380,671 Morgan Stanley (Z) 4.100 05-22-23 580,000 575,956 Morgan Stanley (Z) 5.500 01-26-20 450,000 509,666 Morgan Stanley (Z) 5.550 04-27-17 565,000 630,632 Morgan Stanley (Z) 5.750 01-25-21 515,000 590,712 Morgan Stanley (Z) 7.300 05-13-19 895,000 1,084,920 Morgan Stanley (5.450% to 7-15-19, then 3 month LIBOR + 3.610%) (Q) 5.450 07-15-19 345,000 348,019 The Goldman Sachs Group, Inc. (Z) 5.250 07-27-21 1,195,000 1,326,403 The Goldman Sachs Group, Inc. (Z) 5.750 01-24-22 105,000 119,763 UBS AG (Z) 7.625 08-17-22 445,000 528,598 Walter Investment Management Corp. (S) 7.875 12-15-21 455,000 451,588 Consumer Finance 1.8% Capital One Financial Corp. (Z) 3.500 06-15-23 1,100,000 1,093,759 Capital One Financial Corp. (Z) 4.750 07-15-21 585,000 645,477 Credito Real SAB de CV (S) 7.500 03-13-19 325,000 342,063 Discover Bank (Z) 7.000 04-15-20 270,000 322,971 Discover Financial Services (Z) 5.200 04-27-22 585,000 635,737 Springleaf Finance Corp. 6.000 06-01-20 310,000 313,875 Diversified Financial Services 5.3% Doric Nimrod Air Alpha 2013-1 Pass Through Trust (S) 5.250 05-30-23 200,000 209,500 Doric Nimrod Air Alpha 2013-1 Pass Through Trust (S) 6.125 11-30-19 200,000 209,500 10 Income Securities Trust | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Diversified Financial Services (continued) Doric Nimrod Air Finance Alpha, Ltd. 2012-1 Class A Pass Through (S) 5.125 11-30-22 $187,719 $195,272 General Electric Capital Corp. (Z) 4.375 09-16-20 365,000 399,313 General Electric Capital Corp. (Z) 5.550 05-04-20 615,000 714,629 General Electric Capital Corp. (Z) 5.875 01-14-38 160,000 191,325 General Electric Capital Corp. (6.375% to 11-15-17, then 3 month LIBOR + 2.289%) 6.375 11-15-67 170,000 189,125 General Electric Capital Corp. (7.125% until 6-15-22, then 3 month LIBOR + 5.296%) (Q)(Z) 7.125 06-15-22 600,000 690,000 ING Bank NV (S) 5.800 09-25-23 260,000 284,945 JPMorgan Chase & Company (5.150% to 5-1-23, then 3 month LIBOR + 3.250%) (Q) 5.150 05-01-23 375,000 354,844 JPMorgan Chase & Company (6.750% to 2-1-24, then 3 month LIBOR + 3.780%) (Q) 6.750 02-01-24 805,000 853,300 JPMorgan Chase & Company (7.900% to 4-30-18, then 3 month LIBOR + 3.470%) (Q)(Z) 7.900 04-30-18 655,000 740,150 Leucadia National Corp. 5.500 10-18-23 655,000 688,827 Nationstar Mortgage LLC (Z) 7.875 10-01-20 310,000 316,975 Nationstar Mortgage LLC (Z) 9.625 05-01-19 295,000 327,450 Rabobank Nederland NV (Z) 3.875 02-08-22 905,000 946,440 The Bear Stearns Companies LLC (Z) 7.250 02-01-18 1,000,000 1,189,221 USB Realty Corp. (P)(Q)(S)(Z) 1.475 01-15-17 800,000 736,000 Voya Financial, Inc. 5.500 07-15-22 220,000 249,203 Voya Financial, Inc. (5.650% to 5-15-23, then 3 month LIBOR + 3.580%) 5.650 05-15-53 250,000 249,975 Insurance 5.3% Aflac, Inc. 8.500 05-15-19 195,000 252,157 American International Group, Inc. 4.125 02-15-24 295,000 308,570 American International Group, Inc. (Z) 8.250 08-15-18 230,000 287,314 American International Group, Inc. (8.175% to 5-15-38, then 3 month LIBOR + 4.195%) 8.175 05-15-58 375,000 501,563 Aquarius + Investments PLC (6.375% to 9-1-19, then 5 Year U.S. Swap Rate + 5.210%) 6.375 09-01-24 235,000 249,453 AXA SA (Z) 8.600 12-15-30 175,000 226,625 AXA SA (6.379% to 12-14-36, then 3 month LIBOR + 2.256%) (Q)(S) 6.379 12-14-36 240,000 257,400 CNA Financial Corp. (Z) 7.250 11-15-23 540,000 671,438 Genworth Financial, Inc. 7.625 09-24-21 445,000 555,874 Glen Meadow Pass-Through Trust (6.505% to 2-15-17, then 3 month LIBOR +2.125%) (S) 6.505 02-12-67 625,000 618,750 Liberty Mutual Group, Inc. (S)(Z) 5.000 06-01-21 650,000 712,597 Liberty Mutual Group, Inc. (S)(Z) 7.800 03-15-37 705,000 801,938 Lincoln National Corp. (6.050% until 4-20-17, then 3 month LIBOR + 2.040%) (Z) 6.050 04-20-67 395,000 396,975 Lincoln National Corp. (7.000% to 5-17-16, then 3 month LIBOR + 2.358%) 7.000 05-17-66 135,000 140,090 MetLife, Inc. (Z) 6.400 12-15-36 305,000 330,925 See notes to financial statements Semiannual report | Income Securities Trust 11 Maturity Rate (%) date Par value Value Insurance (continued) Nippon Life Insurance Company (5.000% to 10-18-22, then 3 month LIBOR + 4.240%) (S)(Z) 5.000 10-18-42 $310,000 $327,050 Pacific LifeCorp. (S)(Z) 6.000 02-10-20 180,000 205,473 Prudential Financial, Inc. (5.200% to 3-15-24, then 3 month LIBOR + 3.040%) 5.200 03-15-44 110,000 109,175 Prudential Financial, Inc. (5.875% to 9-15-22, then 3 month LIBOR + 4.175%) (Z) 5.875 09-15-42 615,000 647,288 Teachers Insurance & Annuity Association of America (S)(Z) 6.850 12-16-39 475,000 628,759 The Chubb Corp. (6.375% until 4-15-17, then 3 month LIBOR + 2.250%) (Z) 6.375 03-29-67 145,000 160,950 The Hanover Insurance Group, Inc. (Z) 6.375 06-15-21 150,000 171,821 Unum Group (Z) 7.125 09-30-16 395,000 449,711 White Mountains Re Group, Ltd. (7.506% to 6-30-17, then 3 month LIBOR + 3.200%) (Q)(S)(Z) 7.506 06-30-17 415,000 437,172 WR Berkley Corp. (Z) 5.375 09-15-20 265,000 291,772 Real Estate Investment Trusts 5.2% ARC Properties Operating Partnership LP (S) 4.600 02-06-24 630,000 639,532 DDR Corp. (Z) 7.500 04-01-17 880,000 1,015,572 DDR Corp. 7.875 09-01-20 110,000 137,543 Goodman Funding Pty, Ltd. (S)(Z) 6.375 04-15-21 645,000 739,037 Health Care REIT, Inc. (Z) 4.950 01-15-21 190,000 208,646 Health Care REIT, Inc. (Z) 6.125 04-15-20 1,205,000 1,402,621 Healthcare Realty Trust, Inc. (Z) 6.500 01-17-17 540,000 608,048 Highwoods Realty LP (Z) 5.850 03-15-17 710,000 789,536 Host Hotels & Resorts LP (Z) 5.875 06-15-19 439,000 475,453 MPT Operating Partnership LP (Z) 6.375 02-15-22 320,000 343,200 Omega Healthcare Investors, Inc. (S) 4.950 04-01-24 350,000 347,985 Prologis International Funding II (S) 4.875 02-15-20 180,000 191,407 Prologis LP 3.350 02-01-21 310,000 312,247 Ventas Realty LP (Z) 4.000 04-30-19 330,000 352,385 Ventas Realty LP (Z) 4.750 06-01-21 670,000 727,937 WEA Finance LLC (S)(Z) 6.750 09-02-19 290,000 351,017 Weyerhaeuser Company (Z) 7.375 03-15-32 690,000 901,475 Real Estate Management & Development 0.1% General Shopping Investments, Ltd. (12.000% to 3-20-17, then 5 Year USGG + 11.052%) (Q)(S) 12.000 03-20-17 260,000 210,600 Health Care 2.2% Health Care Providers & Services 1.0% Medco Health Solutions, Inc. (Z) 7.125 03-15-18 275,000 326,052 National Mentor Holdings, Inc. (S)(Z) 12.500 02-15-18 390,000 414,375 Quest Diagnostics, Inc. 2.700 04-01-19 440,000 441,723 Quest Diagnostics, Inc. 4.250 04-01-24 370,000 374,287 WellCare Health Plans, Inc. 5.750 11-15-20 200,000 213,500 12 Income Securities Trust | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Pharmaceuticals 1.2% Forest Laboratories, Inc. (S) 5.000 12-15-21 $275,000 $293,906 Grifols Worldwide Operations, Ltd. (S) 5.250 04-01-22 350,000 355,250 Hospira, Inc. (Z) 6.050 03-30-17 485,000 535,725 Mylan, Inc. (S)(Z) 7.875 07-15-20 545,000 608,211 Salix Pharmaceuticals, Ltd. (S) 6.000 01-15-21 225,000 241,313 Valeant Pharmaceuticals International, Inc. (S) 7.500 07-15-21 240,000 267,600 Industrials 8.9% Aerospace & Defense 1.3% Embraer Overseas, Ltd. (S) 5.696 09-16-23 296,000 311,540 Kratos Defense & Security Solutions, Inc. (Z) 10.000 06-01-17 415,000 436,788 Textron Financial Corp. (6.000% to 2-15-17, then 3 month LIBOR + 1.735%) (S)(Z) 6.000 02-15-67 750,000 661,875 Textron, Inc. (Z) 5.600 12-01-17 505,000 568,418 Textron, Inc. (Z) 7.250 10-01-19 270,000 327,850 Airlines 3.6% America West Airlines 2000-1 Pass Through Trust (Z) 8.057 07-02-20 140,725 162,186 American Airlines 2011-1 Class B Pass Through Trust (S)(Z) 7.000 01-31-18 744,048 807,293 American Airlines 2013-2 Class A Pass Through Trust (S)(Z) 4.950 01-15-23 344,492 369,468 British Airways PLC 2013-1 Class A Pass Through Trust (S)(Z) 4.625 06-20-24 619,926 649,373 British Airways PLC 2013-1 Class B Pass Through Trust (S) 5.625 06-20-20 155,000 165,463 Continental Airlines 1997-4 Class A Pass Through Trust (Z) 6.900 01-02-18 307,443 330,501 Continental Airlines 1998-1 Class A Pass Through Trust (Z) 6.648 09-15-17 95,023 101,674 Continental Airlines 1999-1 Class A Pass Through Trust (Z) 6.545 02-02-19 159,471 178,209 Continental Airlines 2000-2 Class B Pass Through Trust (Z) 8.307 04-02-18 75,581 81,628 Continental Airlines 2007-1 Class A Pass Through Trust (Z) 5.983 04-19-22 476,153 541,029 Continental Airlines 2010-1 Class A Pass Through Trust 4.750 01-12-21 133,378 143,715 Continental Airlines 2012-1 Class B Pass Through Trust (Z) 6.250 04-11-20 215,675 234,547 Delta Air Lines 2002-1 Class G-1 Pass Through Trust (Z) 6.718 01-02-23 613,919 715,215 Delta Air Lines 2007-1 Class A Pass Through Trust (Z) 6.821 08-10-22 608,315 716,291 Delta Air Lines 2010-1 Class A Pass Through Trust (Z) 6.200 07-02-18 159,933 178,725 Delta Air Lines 2011-1 Class A Pass Through Trust (Z) 5.300 04-15-19 270,666 298,409 Northwest Airlines 2007-1 Class A Pass Through Trust (Z) 7.027 11-01-19 369,359 421,069 See notes to financial statements Semiannual report | Income Securities Trust 13 Maturity Rate (%) date Par value Value Airlines (continued) UAL 2009-1 Pass Through Trust (Z) 10.400 11-01-16 $90,196 $102,715 UAL 2009-2A Pass Through Trust (Z) 9.750 01-15-17 273,444 314,460 US Airways 2012-1 Class A Pass Through Trust 5.900 10-01-24 162,242 181,306 Building Products 0.4% Masco Corp. (Z) 7.125 03-15-20 285,000 331,313 Owens Corning (Z) 4.200 12-15-22 395,000 393,766 Commercial Services & Supplies 0.7% Ahern Rentals, Inc. (S) 9.500 06-15-18 195,000 216,938 Casella Waste Systems, Inc. 7.750 02-15-19 365,000 382,338 Iron Mountain, Inc. (Z) 6.000 08-15-23 440,000 467,500 Safway Group Holding LLC (S) 7.000 05-15-18 180,000 190,800 Construction & Engineering 0.5% Aeropuertos Dominicanos Siglo XXI SA (S)(Z) 9.250 11-13-19 300,000 264,375 Empresas ICA SAB de CV (S) 8.375 07-24-17 250,000 256,875 Tutor Perini Corp. (Z) 7.625 11-01-18 335,000 355,938 Industrial Conglomerates 0.3% Odebrecht Finance, Ltd. (S)(Z) 7.125 06-26-42 225,000 228,938 Odebrecht Finance, Ltd. (P)(Q)(S) 7.500 09-14-15 200,000 205,000 Tenedora Nemak SA de CV (S) 5.500 02-28-23 210,000 212,625 Machinery 0.1% SPL Logistics Escrow LLC (S)(Z) 8.875 08-01-20 215,000 239,188 Marine 0.4% Navios Maritime Acquisition Corp. (S) 8.125 11-15-21 305,000 317,963 Navios South American Logistics, Inc. (S) 7.250 05-01-22 375,000 375,938 Road & Rail 0.3% Penske Truck Leasing Company LP (S)(Z) 3.750 05-11-17 460,000 489,944 Trading Companies & Distributors 1.2% Air Lease Corp. 3.375 01-15-19 440,000 448,800 Air Lease Corp. 3.875 04-01-21 215,000 217,150 Air Lease Corp. 4.750 03-01-20 220,000 234,300 Air Lease Corp. 5.625 04-01-17 175,000 192,938 Aircastle, Ltd. 7.625 04-15-20 160,000 183,400 Glencore Funding LLC (S)(Z) 4.125 05-30-23 370,000 358,861 International Lease Finance Corp. (S)(Z) 7.125 09-01-18 290,000 336,400 United Rentals North America, Inc. 5.750 11-15-24 265,000 274,938 Transportation Infrastructure 0.1% Florida East Coast Holdings Corp. (S) 6.750 05-01-19 255,000 262,013 Information Technology 1.0% Internet Software & Services 0.3% Ancestry.com, Inc. (Z) 11.000 12-15-20 305,000 358,375 Ancestry.com, Inc., PIK (S) 9.625 10-15-18 135,000 141,413 IT Services 0.4% Fiserv, Inc. (Z) 4.625 10-01-20 800,000 855,774 Semiconductors & Semiconductor Equipment 0.2% Micron Technology, Inc. (S) 5.875 02-15-22 375,000 395,625 14 Income Securities Trust | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Software 0.1% Blackboard, Inc. (S) 7.750 11-15-19 $140,000 $147,350 Materials 4.7% Chemicals 1.0% Braskem Finance, Ltd. (S) 7.000 05-07-20 515,000 574,225 CF Industries, Inc. (Z) 7.125 05-01-20 400,000 481,950 Incitec Pivot Finance LLC (S)(Z) 6.000 12-10-19 345,000 383,594 Methanex Corp. 5.250 03-01-22 330,000 358,767 Construction Materials 0.6% American Gilsonite Company (S)(Z) 11.500 09-01-17 390,000 413,400 Cemex SAB de CV (S) 6.500 12-10-19 340,000 357,000 Magnesita Finance, Ltd. (P)(Q)(S)(Z) 8.625 04-05-17 420,000 404,775 Containers & Packaging 0.4% ARD Finance SA, PIK (S) 11.125 06-01-18 305,844 336,428 Consolidated Container Company LLC (S) 10.125 07-15-20 320,000 332,800 Metals & Mining 2.5% Allegheny Technologies, Inc. (Z) 5.950 01-15-21 140,000 152,428 Allegheny Technologies, Inc. (Z) 9.375 06-01-19 715,000 886,704 AngloGold Ashanti Holdings PLC (Z) 8.500 07-30-20 405,000 453,215 ArcelorMittal (Z) 10.350 06-01-19 370,000 467,125 AuRico Gold, Inc. (S) 7.750 04-01-20 125,000 122,188 Commercial Metals Company (Z) 7.350 08-15-18 310,000 352,238 Gerdau Trade, Inc. (S)(Z) 4.750 04-15-23 225,000 217,688 JMC Steel Group (S) 8.250 03-15-18 185,000 186,850 MMC Norilsk Nickel OJSC (S) 5.550 10-28-20 235,000 226,775 Rain CII Carbon LLC (S)(Z) 8.000 12-01-18 340,000 356,150 SunCoke Energy, Inc. (Z) 7.625 08-01-19 259,000 277,130 Thompson Creek Metals Company, Inc. (Z) 7.375 06-01-18 395,000 372,288 Vedanta Resources PLC (S)(Z) 7.125 05-31-23 300,000 298,875 Xstrata Finance Canada, Ltd. (S) 4.250 10-25-22 220,000 217,943 Paper & Forest Products 0.2% International Paper Company (Z) 9.375 05-15-19 200,000 263,540 Neenah Paper, Inc. (S) 5.250 05-15-21 135,000 134,663 Telecommunication Services 5.5% Diversified Telecommunication Services 4.2% American Tower Corp. (Z) 3.400 02-15-19 225,000 231,969 American Tower Corp. (Z) 4.700 03-15-22 400,000 419,723 BellSouth Telecommunications, Inc. (Z) 6.300 12-15-15 272,472 281,228 CCU Escrow Corp. (S) 10.000 01-15-18 270,000 263,925 CenturyLink, Inc. (Z) 5.800 03-15-22 480,000 492,000 CenturyLink, Inc. (Z) 6.450 06-15-21 305,000 328,638 Crown Castle Towers LLC (S)(Z) 4.883 08-15-20 760,000 842,533 Crown Castle Towers LLC (S)(Z) 6.113 01-15-20 451,000 521,902 GTP Acquisition Partners I LLC (S) 4.704 05-15-18 485,000 492,482 GTP Acquisition Partners I LLC (S) 7.628 06-15-16 650,000 692,286 T-Mobile USA, Inc. 6.836 04-28-23 325,000 349,781 Telecom Italia Capital SA (Z) 6.999 06-04-18 330,000 377,438 Telecom Italia Capital SA (Z) 7.200 07-18-36 365,000 384,163 See notes to financial statements Semiannual report | Income Securities Trust 15 Maturity Rate (%) date Par value Value Diversified Telecommunication Services (continued) Telefonica Emisiones SAU (Z) 6.421 06-20-16 $600,000 $665,329 Verizon Communications, Inc. 4.500 09-15-20 455,000 495,785 Verizon Communications, Inc. 6.550 09-15-43 470,000 578,986 Wind Acquisition Finance SA (S) 7.375 04-23-21 355,000 364,763 Wireless Telecommunication Services 1.3% Comcel Trust (S) 6.875 02-06-24 330,000 345,263 Digicel Group, Ltd. (S) 8.250 09-30-20 385,000 410,025 Millicom International Cellular SA (S) 4.750 05-22-20 210,000 202,650 Millicom International Cellular SA (S) 6.625 10-15-21 300,000 312,750 SBA Tower Trust (S) 2.933 12-15-17 395,000 400,896 SBA Tower Trust (S) 3.598 04-15-18 370,000 373,467 SoftBank Corp. (S) 4.500 04-15-20 400,000 401,000 Utilities 3.9% Electric Utilities 2.8% Beaver Valley II Funding Corp. (Z) 9.000 06-01-17 103,000 108,512 BVPS II Funding Corp. (Z) 8.890 06-01-17 307,000 320,447 DPL, Inc. (Z) 7.250 10-15-21 570,000 611,325 Electricite de France SA (5.250% to 1-29-23, then 10 Year Swap Rate + 3.709%) (Q)(S)(Z) 5.250 01-29-23 205,000 209,203 Exelon Corp. (Z) 4.900 06-15-15 985,000 1,028,516 FPL Energy National Wind LLC (S)(Z) 5.608 03-10-24 76,696 75,263 Israel Electric Corp., Ltd. (S)(Z) 5.625 06-21-18 420,000 444,150 NextEra Energy Capital Holdings, Inc. (6.650% to 6-15-17, then 3 month LIBOR + 2.125%) 6.650 06-15-67 180,000 181,125 Oncor Electric Delivery Company LLC (Z) 5.000 09-30-17 820,000 910,421 PNPP II Funding Corp. (Z) 9.120 05-30-16 127,000 131,460 PPL Capital Funding, Inc. (6.700% to 3-30-17, then 3 month LIBOR + 2.665%) (Z) 6.700 03-30-67 525,000 530,250 Southern California Edison Company (6.250% to 2-1-22, then 3 month LIBOR + 4.199%) (Q)(Z) 6.250 02-01-22 320,000 342,400 W3A Funding Corp. (Z) 8.090 01-02-17 252,509 252,272 Independent Power and Renewable Electricity Producers 0.1% Calpine Corp. (S) 6.000 01-15-22 110,000 116,875 Multi-Utilities 1.0% Berkshire Hathaway Energy Company (Z) 8.480 09-15-28 550,000 798,635 Integrys Energy Group, Inc. (6.110% to 12-1-16, then 3 month LIBOR + 2.120%) (Z) 6.110 12-01-66 650,000 652,438 Wisconsin Energy Corp. (6.250% to 5-15-17, then 3 month LIBOR + 2.113%) (Z) 6.250 05-15-67 410,000 423,838 Convertible Bonds 0.3% (0.2% of Total Investments) (Cost $267,530) Consumer Discretionary 0.3% Media 0.3% Sirius XM Radio, Inc. (S)(Z) 7.000 12-01-14 248,000 436,945 16 Income Securities Trust | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Term Loans (M) 0.6% (0.4% of Total Investments) (Cost $1,144,602) Consumer Discretionary 0.1% Hotels, Restaurants & Leisure 0.1% CCM Merger, Inc. 5.000 03-01-17 $164,081 163,603 Consumer Staples 0.2% Household Products 0.2% The Sun Products Corp. 5.525 03-23-20 377,143 362,529 Financials 0.0% Real Estate Investment Trusts 0.0% iStar Financial, Inc. 4.500 10-16-17 87,192 87,356 Health Care 0.1% Health Care Providers & Services 0.1% CRC Health Corp. 5.250 03-14-21 75,000 74,813 CRC Health Corp. 9.000 09-28-21 155,000 155,000 Industrials 0.1% Aerospace & Defense 0.1% WP CPP Holdings LLC 4.750 12-27-19 148,125 148,218 Utilities 0.1% Electric Utilities 0.1% La Frontera Generation LLC 4.500 09-30-20 153,719 153,565 Capital Preferred Securities (a) 2.2% (1.5% of Total Investments) (Cost $3,941,417) Financials 2.2% Banks 0.6% PNC Financial Services Group, Inc. (6.750% to 8-1-21, then 3 month LIBOR + 3.678%) (Q)(Z) 6.750 08-01-21 520,000 573,300 Sovereign Capital Trust VI (Z) 7.908 06-13-36 480,000 499,200 Capital Markets 0.4% State Street Capital Trust IV (P)(Z) 1.233 06-15-37 935,000 778,388 Diversified Financial Services 0.3% BAC Capital Trust XIV, Series G (P)(Q) 4.000 05-27-14 654,000 510,120 Insurance 0.9% MetLife Capital Trust IV (7.875% to 12-15-32, then 3 month LIBOR + 3.960%) (S) 7.875 12-15-37 110,000 133,650 MetLife Capital Trust X (9.250% to 4-8-38 then 3 month LIBOR + 5.540%) (S)(Z) 9.250 04-08-68 315,000 423,675 ZFS Finance USA Trust II (6.450% to 6-15-16 then 3 month LIBOR + 2.000%) (S)(Z) 6.450 12-15-65 870,000 935,250 ZFS Finance USA Trust V (6.500% to 5-9-17, then 3 month LIBOR + 2.285%) (S)(Z) 6.500 05-09-37 225,000 241,313 See notes to financial statements Semiannual report | Income Securities Trust 17 Maturity Rate (%) date Par value Value U.S. Government & Agency Obligations 35.3% (23.9% of Total Investments) (Cost $65,549,927) U.S. Government 11.4% U.S. Treasury Bond Bond (Z) 3.750 11-15-43 $3,310,000 3,486,880 U.S. Treasury Notes Note (Z) 0.750 12-31-17 1,600,000 1,574,125 Note 1.500 02-28-19 7,000,000 6,954,066 Note (Z) 1.875 06-30-20 1,015,000 1,005,564 Note (Z) 2.000 09-30-20 8,000,000 7,948,128 U.S. Government Agency 23.9% Federal Home Loan Mortgage Corp. 30 Yr Pass Thru (Z) 3.000 03-01-43 1,026,556 1,005,664 30 Yr Pass Thru (Z) 5.000 03-01-41 4,751,975 5,247,817 30 Yr Pass Thru (Z) 6.500 04-01-39 403,920 450,922 Federal National Mortgage Association 15 Year Pass Thru (Z) 3.000 07-01-27 1,698,121 1,757,043 15 Year Pass Thru 3.400 09-27-32 745,000 681,434 15 Yr Pass Thru (Z) 3.000 10-29-27 705,000 651,552 30 Yr Pass Thru (Z) 3.000 12-01-42 4,443,064 4,356,809 30 Yr Pass Thru 3.000 03-01-43 290,751 285,015 30 Yr Pass Thru (Z) 3.500 12-01-42 6,033,119 6,136,003 30 Yr Pass Thru (Z) 3.500 01-01-43 4,440,673 4,514,319 30 Yr Pass Thru (Z) 4.000 10-01-40 521,005 547,287 30 Yr Pass Thru (Z) 4.000 09-01-41 782,105 822,536 30 Yr Pass Thru (Z) 4.000 09-01-41 3,364,539 3,529,006 30 Yr Pass Thru (Z) 4.000 09-01-41 1,696,613 1,779,549 30 Yr Pass Thru (Z) 4.000 10-01-41 2,404,550 2,524,346 30 Yr Pass Thru (Z) 4.500 10-01-40 2,284,791 2,470,816 30 Yr Pass Thru (Z) 5.000 02-01-41 2,227,615 2,467,344 30 Yr Pass Thru (Z) 5.000 04-01-41 639,765 709,714 30 Yr Pass Thru (Z) 5.500 02-01-36 731,445 812,332 30 Yr Pass Thru (Z) 5.500 10-01-39 1,357,545 1,503,853 30 Yr Pass Thru (Z) 5.500 08-01-40 239,160 264,711 30 Yr Pass Thru (Z) 6.500 07-01-36 258,871 289,187 30 Yr Pass Thru (Z) 6.500 01-01-39 1,156,440 1,292,541 Collateralized Mortgage Obligations 17.6% (11.9% of Total Investments) (Cost $31,161,079) Commercial & Residential 14.2% American Home Mortgage Assets Trust Series 2006-6, Class XP IO 2.040 12-25-46 5,153,049 363,542 American Home Mortgage Investment Trust Series 2005-1, Class 1A1 (P) 0.372 06-25-45 612,100 567,986 Americold 2rust Series 2010-ARTA, Class D (S) 7.443 01-14-29 605,000 693,959 Bear Stearns Adjustable Rate Mortgage Trust Series 2005-1, Class B2 (P) 3.143 03-25-35 641,442 39,331 Series 2005-2, Class A1 (P) 2.580 03-25-35 445,512 452,194 Bear Stearns Alt-A Trust Series 2005-5, Class 1A4 (P) 0.712 07-25-35 461,702 429,422 Series 2005-7, Class 11A1 (P) 0.692 08-25-35 698,651 627,678 18 Income Securities Trust | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Commercial & Residential (continued) Bear Stearns Asset Backed Securities Trust Series 2004-AC5, Class A1 5.750 10-25-34 $364,254 $373,962 Commercial Mortgage Pass Through Certificates Series 2010-C1, Class D (P)(S) 6.053 07-10-46 475,000 516,971 Series 2012-CR5, Class XA IO 2.063 12-10-45 4,596,707 470,547 Series 2012-LC4, Class B (P) 4.934 12-10-44 360,000 390,712 Series 2012-LC4, Class C (P) 5.823 12-10-44 645,000 716,314 Series 2013-300P, Class D (P)(S) 4.540 08-10-30 620,000 623,662 Series 2013-CR11, Class B (P) 5.333 10-10-46 560,000 616,278 Series 2013-CR13, Class C (P) 4.928 10-10-46 435,000 452,214 Series 2013-LC13, Class B (P)(S) 5.009 08-10-46 525,000 570,146 Series 2014-CR16, Class C (P) 4.906 04-10-47 552,000 575,908 Series 2014-TWC, Class D (P)(S) 2.403 02-13-32 445,000 445,127 Deutsche Mortgage Securities, Inc. Mortgage Loan Trust Series 2004-4, Class 2AR1 (P) 0.696 06-25-34 528,573 492,668 Extended Stay America Trust Series 2013-ESFL, Class DFL (P)(S) 3.291 12-05-31 505,000 500,894 GS Mortgage Securities Corp. II Series 2013-KYO, Class D (P)(S) 2.753 11-08-29 570,000 581,435 GSR Mortgage Loan Trust Series 2006-4F, Class 6A1 6.500 05-25-36 2,058,534 1,623,290 HarborView Mortgage Loan Trust Series 2005-11, Class X IO 2.179 08-19-45 2,260,208 121,695 Series 2005-2, Class IX IO 2.148 05-19-35 7,986,865 546,184 Series 2005-9, Class 2A1C (P) 0.602 06-20-35 695,746 650,624 Series 2005-8, Class 1X IO 2.089 09-19-35 3,037,931 170,240 Series 2007-3, Class ES IO (S) 0.350 05-19-47 8,966,635 95,271 Series 2007-4, Class ES IO 0.350 07-19-47 9,635,156 96,352 Series 2007-6, Class ES IO (S) 0.342 08-19-37 7,521,081 79,911 Hilton USA Trust Series 2013-HLT, Class DFX (S) 4.407 11-05-30 381,000 393,106 IndyMac Index Mortgage Loan Trust Series 2005-AR18, Class 1X IO 2.048 10-25-36 8,147,109 654,477 Series 2005-AR18, Class 2X IO 1.692 10-25-36 7,426,747 265,655 JPMorgan Chase Commercial Mortgage Securities Corp. Series 2007-LDPX, Class AM (P) 5.464 01-15-49 945,000 991,196 Series 2012-PHH, Class D (P)(S) 3.420 10-15-25 260,000 261,019 Series 2013-INMZ, Class M (P)(S) 6.130 09-15-18 760,000 769,813 Series 2013-JWRZ, Class D (P)(S) 3.142 04-15-30 440,000 441,310 Series 2014-FBLU, Class D (P)(S) 2.753 12-15-28 725,000 727,104 Merrill Lynch Mortgage Investors Trust Series 2004-1, Class 2A1 (P) 2.146 12-25-34 476,109 480,380 Morgan Stanley Bank of America Merrill Lynch Trust Series 2013-C7, Class C (P) 4.327 02-15-46 293,000 291,949 MortgageIT Trust Series 2005-2, Class 1A2 (P) 0.482 05-25-35 466,438 440,671 Motel 6 Trust Series 2012-MTL6, Class D (S) 3.781 10-05-25 975,000 985,449 Springleaf Mortgage Loan Trust Series 2012-3A, Class M1 (P)(S) 2.660 12-25-59 265,000 263,642 UBS Commercial Mortgage Trust Series 2012-C1, Class B 4.822 05-10-45 405,000 434,758 Series 2012-C1, Class C (P)(S) 5.719 05-10-45 270,000 295,955 See notes to financial statements Semiannual report | Income Securities Trust 19 Maturity Rate (%) date Par value Value Commercial & Residential (continued) UBS-Barclays Commercial Mortgage Trust Series 2012-C2, Class XA IO (S) 1.941 05-10-63 $4,889,793 $425,378 VFC 2013-1 LLC Series 2013-1, Class A (S) 3.130 03-20-26 229,507 232,130 VNDO Mortgage Trust Series 2013-PENN, Class D (P)(S) 4.079 12-13-29 612,000 611,974 Wachovia Bank Commercial Mortgage Trust Series 2007-C31, Class AM (P) 5.591 04-15-47 285,000 312,907 WaMu Mortgage Pass Through Certificates Series 2005-AR8, Class 2AB2 (P) 0.572 07-25-45 651,740 608,647 Wells Fargo Commercial Mortgage Trust Series 2013-120B, Class C (P)(S) 2.800 03-18-28 935,000 895,758 Series 2013-BTC, Class E (P)(S) 3.668 04-16-35 620,000 519,272 WF-RBS Commercial Mortgage Trust Series 2012-C9, Class XA IO (S) 2.402 11-15-45 5,086,811 620,779 Series 2013-C15, Class B (P) 4.635 08-15-46 155,000 162,910 Series 2013-C16, Class B (P) 5.151 09-15-46 265,000 289,411 U.S. Government Agency 3.4% Federal Home Loan Mortgage Corp. Series 290, Class IO 3.500 11-15-32 3,381,256 675,012 Series 3747, Class HI IO 4.500 07-15-37 3,762,513 434,279 Series 3794, Class PI IO 4.500 02-15-38 626,623 68,520 Series 3830, Class NI IO 4.500 01-15-36 2,960,028 300,579 Series 4077, Class IK IO 5.000 07-15-42 873,299 187,420 Series 4136, Class IH IO 3.500 09-15-27 2,469,254 310,809 Series K017, Class X1 IO 1.590 12-25-21 2,770,348 238,219 Series K018, Class X1 IO 1.597 01-25-22 3,703,691 321,384 Series K021, Class X1 IO 1.644 06-25-22 809,961 78,505 Series K022, Class X1 IO 1.429 07-25-22 6,028,129 505,676 Series K707, Class X1 IO 1.690 12-25-18 2,438,716 151,639 Series K709, Class X1 IO 1.673 03-25-19 3,355,927 217,246 Series K710, Class X1 IO 1.912 05-25-19 2,556,284 195,226 Federal National Mortgage Association Series 2010-68, Class CI IO 5.000 11-25-38 790,699 98,996 Series 2012-118, Class IB IO 3.500 11-25-42 1,413,379 300,027 Series 2012-137, Class QI IO 3.000 12-25-27 2,734,810 395,072 Series 2012-137, Class WI IO 3.500 12-25-32 2,012,811 380,992 Series 402, Class 3 IO 4.000 11-25-39 464,957 97,104 Series 402, Class 4 IO 4.000 10-25-39 725,147 143,008 Series 402, Class 7 IO 4.500 11-25-39 676,854 138,066 Series 402, Class 8 IO 4.500 11-25-39 612,942 99,672 Series 407, Class 15 IO 5.000 01-25-40 732,471 139,700 Series 407, Class 21 IO 5.000 01-25-39 368,535 59,532 Series 407, Class 7 IO 5.000 03-25-41 296,796 61,716 Series 407, Class 8 IO 5.000 03-25-41 304,136 54,219 Series 407, Class C6 IO 5.500 01-25-40 1,161,437 239,986 Government National Mortgage Association Series 2012-114, Class IO 1.033 01-16-53 2,043,385 183,474 Series 2013-42, Class IO 3.500 03-20-43 1,032,663 161,546 20 Income Securities Trust | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Asset Backed Securities 6.6% (4.4% of Total Investments) (Cost $11,705,970) Asset Backed Securities 6.6% ACE Securities Corp. Series 2005-HE3, Class M2 (P) 0.602 05-25-35 $315,000 298,848 Aegis Asset Backed Securities Trust Series 2005-4, Class M1 (P) 0.602 10-25-35 750,000 634,241 Ameriquest Mortgage Securities, Inc. Series 2005-R3, Class M2 (P) 0.622 05-25-35 480,000 437,909 Argent Securities, Inc. Series 2003-W10, Class M1 (P) 1.234 01-25-34 262,824 252,578 Series 2004-W6, Class M1 (P) 0.702 05-25-34 274,171 266,612 Bravo Mortgage Asset Trust Series 2006-1A, Class A2 (P)(S) 0.392 07-25-36 670,834 618,213 Citicorp Residential Mortgage Securities, Inc. Series 2007-2, Class A6 5.797 06-25-37 280,842 282,185 CKE Restaurant Holdings, Inc. Series 2013-1A, Class A2 (S) 4.474 03-20-43 1,098,275 1,115,973 ContiMortgage Home Equity Loan Trust Series 1995-2, Class A5 8.100 08-15-25 28,366 27,742 Countrywide Asset-Backed Certificates Series 2004-10, Class AF5B 5.441 02-25-35 522,132 535,147 CSMC Trust Series 2006-CF2, Class M1 (P)(S) 0.622 05-25-36 735,000 706,054 Dominos Pizza Master Issuer LLC Series 2012-1A, Class A2 (S) 5.216 01-25-42 1,077,369 1,157,527 Encore Credit Receivables Trust Series 2005-2, Class M2 (P) 0.842 11-25-35 600,000 555,092 GSAA Home Equity Trust Series 2005-11, Class 3A1 (P) 0.422 10-25-35 676,095 628,908 GSAA Trust Series 2005-10, Class M3 (P) 0.702 06-25-35 675,000 631,537 GSAMP Trust Series 2006-NC1, Class A2 (P) 0.332 02-25-36 264,676 249,427 Home Equity Mortgage Loan Asset-Backed Trust Series 2005-C, Class AII3 (P) 0.522 10-25-35 455,000 430,693 Mastr Asset Backed Securities Trust Series 2007-HE2, Class A2 (P) 0.852 08-25-37 27,128 27,014 Merrill Lynch Mortgage Investors, Inc. Series 2005-WMC1, Class M1 (P) 0.902 09-25-35 256,559 239,779 Sonic Capital LLC Series 2011-1A, Class A2 (S) 5.438 05-20-41 371,134 396,944 Soundview Home Loan Trust Series 2006-OPT2, Class A3 (P) 0.332 05-25-36 226,248 208,589 Specialty Underwriting & Residential Finance Trust Series 2006-BC1, Class A2D (P) 0.452 12-25-36 1,090,000 1,031,026 Westgate Resorts LLC Series 2012-2A, Class A (S) 3.000 01-20-25 354,294 357,175 Series 2012-2A, Class B (S) 4.500 01-20-25 535,057 543,420 Series 2012-3A, Class A (S) 2.500 03-20-25 266,941 267,942 Series 2012-3A, Class B (S) 4.500 03-20-25 79,514 80,806 Series 2013-1A, Class B (S) 3.750 08-20-25 175,340 176,747 See notes to financial statements Semiannual report | Income Securities Trust 21 Shares Value Common Stocks 6.0% (4.0% of Total Investments) (Cost $8,929,206) Consumer Staples 0.9% Food Products 0.4% Kraft Foods Group, Inc. (Z) 15,000 852,900 Tobacco 0.5% Philip Morris International, Inc. (Z) 10,000 854,300 Energy 0.8% Oil, Gas & Consumable Fuels 0.8% Royal Dutch Shell PLC, ADR 8,000 629,920 The Williams Companies, Inc. (Z) 20,000 843,400 Financials 0.7% Banks 0.3% U.S. Bancorp 14,500 591,310 Real Estate Investment Trusts 0.4% Weyerhaeuser Company (Z) 25,000 746,250 Health Care 1.4% Pharmaceuticals 1.4% Eli Lilly & Company (Z) 17,000 1,004,700 Johnson & Johnson (Z) 8,258 836,453 Sanofi, ADR (Z) 14,000 753,200 Industrials 0.8% Commercial Services & Supplies 0.4% Republic Services, Inc. (Z) 20,000 701,800 Machinery 0.4% Stanley Black & Decker, Inc. 8,800 755,832 Information Technology 0.4% Semiconductors & Semiconductor Equipment 0.4% Intel Corp. (Z) 26,000 693,940 Materials 0.6% Chemicals 0.6% E.I. du Pont de Nemours & Company (Z) 15,000 1,009,800 Telecommunication Services 0.4% Diversified Telecommunication Services 0.4% Verizon Communications, Inc. 14,500 677,585 Preferred Securities (b) 1.4% (1.0% of Total Investments) (Cost $2,509,309) Consumer Staples 0.3% Food & Staples Retailing 0.3% Ocean Spray Cranberries, Inc., Series A, 6.250% (S) 6,250 556,641 22 Income Securities Trust | Semiannual report See notes to financial statements Shares Value Financials 0.7% Banks 0.2% FNB Corp., 7.250% 9,000 240,390 Wells Fargo & Company, Series L, 7.500% 192 228,676 Capital Markets 0.1% The Goldman Sachs Group, Inc., 5.500% (Z) 12,425 293,603 Consumer Finance 0.3% Ally Financial, Inc., 7.000% (S) 526 520,937 Real Estate Investment Trusts 0.1% Weyerhaeuser Company, 6.375% 1,700 95,183 Industrials 0.2% Aerospace & Defense 0.2% United Technologies Corp., 7.500% (Z) 6,106 403,851 Telecommunication Services 0.2% Diversified Telecommunication Services 0.2% Intelsat SA, 5.750% 5,900 301,667 Maturity Rate (%) date Par value Value Escrow Certificates 0.0% (0.0% of Total Investments) (Cost $0) Materials 0.0% Smurfit-Stone Container Corp. (I) 8.000 03-15-17 $245,000 123 Par value Value Short-Term Investments 0.7% (0.5% of Total Investments) (Cost $1,356,000) Repurchase Agreement 0.7% Repurchase Agreement with State Street Corp. dated 4-30-14 at 0.000% to be repurchased at $1,356,000 on 5-1-14, collateralized by $1,395,000 U.S. Treasury Notes, 1.375% due 12-31-18 (valued at $1,384,538, including interest) 1,356,000 1,356,000 Total investments (Cost $260,727,985) † 147.9% Other assets and liabilities, net (47.9%) Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the fund. ADR American Depositary Receipts IO Interest-Only Security— (Interest Tranche of Stripped Mortgage Pool). Rate shown is the annualized yield at the end of the period. LIBOR London Interbank Offered Rate PIK Paid-in-kind REIT Real Estate Investment Trust USGG U.S. Generic Government Yield Index See notes to financial statements Semiannual report | Income Securities Trust 23 Notes to Schedule of Investments (a) Includes hybrid securities with characteristics of both equity and debt that trade with, and pay, interest income. (b) Includes preferred stocks and hybrid securities with characteristics of both equity and debt that pay dividends on a periodic basis. (I) Non-income producing. (M) Term loans are variable rate obligations. The coupon rate shown represents the rate at period end. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. Date shown as maturity date is next call date. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $68,744,910 or 37.3% of the fund’s net assets as of 4-30-14. (Z) All or a portion of this security is pledged as collateral pursuant to the Credit Facility Agreement. Total collateral value at 4-30-14 was $149,858,458. † At 4-30-14, the aggregate cost of investment securities for federal income tax purposes was $261,996,374. Net unrealized appreciation aggregated $10,610,342, of which $15,032,434 related to appreciated investment securities and $4,422,092 related to depreciated investment securities. 24 Income Securities Trust | Semiannual report See notes to financial statements FINANCIAL STATEMENTS Financial statements Statement of assets and liabilities 4-30-14 (unaudited) This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value for each common share. Assets Investments, at value (Cost $260,727,985) $272,606,716 Cash 36,515 Cash segregated at custodian for swapcontracts 280,000 Receivable for investmentssold 260,943 Dividends and interestreceivable 2,727,052 Other receivables and prepaidexpenses 24,069 Totalassets Liabilities Credit facility agreementpayable 90,300,000 Payable for investmentspurchased 623,063 Swap contracts, atvalue 616,629 Interestpayable 47,983 Payable toaffiliates Accounting and legal servicesfees 6,969 Other liabilities and accruedexpenses 74,168 Totalliabilities Netassets Net assets consistof Paid-incapital $185,634,025 Undistributed net investmentincome 546,753 Accumulated net realized gain (loss) on investments, futures contracts and swapagreements (13,176,397) Net unrealized appreciation (depreciation) on investments, futures contracts, and swapagreements 11,262,102 Netassets Net asset value pershare Based on 11,743,104 shares of beneficial interest outstanding — unlimited number of shares authorized with no parvalue $15.69 See notes to financial statements Semiannual report | Income Securities Trust 25 FINANCIAL STATEMENTS Statement of operations For the six-month period ended 4-30-14 (unaudited) This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $5,956,211 Dividends 233,678 Less foreign taxeswithheld (1,458) Total investmentincome Expenses Investment managementfees 698,720 Accounting and legal servicesfees 24,118 Transfer agentfees 43,143 Trustees’fees 20,532 Printing andpostage 32,048 Professionalfees 47,856 Custodianfees 12,506 Interestexpense 293,439 Stock exchange listingfees 7,884 Other 17,929 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments 198,301 Futurescontracts (52,560) Swapcontracts (222,823) Change in net unrealized appreciation (depreciation)of Investments 4,549,598 Futurescontracts (58,693) Swapcontracts 194,599 Net realized and unrealizedgain Increase in net assets fromoperations 26 Income Securities Trust | Semiannual report See notes to financial statements FINANCIAL STATEMENTS Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Sixmonths ended Year 4-30-14 ended (Unaudited) 10-31-13 Increase (decrease) in netassets Fromoperations Net investmentincome $4,990,256 $10,640,780 Net realized gain(loss) (77,082) 5,627,991 Change in net unrealized appreciation(depreciation) 4,685,504 (10,170,862) Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (5,872,727) (12,035,602) From fund sharetransactions Issued pursuant to Dividend ReinvestmentPlan — 686,806 Total increase(decrease) Netassets Beginning ofperiod 180,540,532 185,791,419 End ofperiod Undistributed net investmentincome Share activity Sharesoutstanding Beginning ofperiod 11,743,104 11,699,015 Issued pursuant to Dividend ReinvestmentPlan — 44,089 End ofperiod See notes to financial statements Semiannual report | Income Securities Trust 27 FINANCIAL STATEMENTS Statement of cash flows This Statement of cash flows shows cash flow from operating and financing activities for the period stated. For the six-month period ended 4-30-14 (unaudited) Cash flows from operating activities Net increase in net assets from operations $9,598,678 Adjustments to reconcile net increase in net assets from operations to net cash provided by operating activities: Long-term investments purchased (62,499,945) Long-term investments sold 61,248,188 Increase in short-term investments (722,000) Net amortization of premium (discount) 1,915,206 Decrease in dividends and interest receivable 29,267 Decrease in receivable for futures variation margin 1,875 Decrease in payable for investments purchased (689,741) Decrease in payable for delayed delivery securities purchased (579,950) Decrease in receivable for investments sold 1,183,716 Decrease in cash segregated at custodian for swap contracts 270,000 Decrease in cash held at broker for futures contracts 114,750 Increase in other receivables and prepaid assets (7,404) Increase in unrealized depreciation of swap contracts (194,599) Decrease in payable to affiliates (10,442) Decrease in interest payable (2,700) Decrease in other liabilities and accrued expenses (10,182) Net change in unrealized (appreciation) depreciation on investments (4,549,598) Net realized gain on investments (198,301) Net cash provided by operating activities Cash flows from financing activities Distributions to common shareholders net of reinvestments ($5,872,727) Net cash used in financing activities Net decrease in cash Cash at beginning of period Cash at end of period Supplemental disclosure of cash flow information Cash paid for interest 28 Income Securities Trust | Semiannual report See notes to financial statements Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. COMMON SHARES Periodended 4-30-14 1 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.42 0.91 1.03 1.08 1.19 1.18 Net realized and unrealized gain (loss) oninvestments 0.40 (0.39) 1.31 (0.13) 1.37 2.70 Total from investmentoperations Less distributions to commonshareholders From net investmentincome (0.50) (1.03) (1.10) (1.13) (1.16) (1.13) Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 3 4 Total return at market value (%) 3 4 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $184 $181 $186 $170 $171 $154 Ratios (as a percentage of average net assets): Expenses 5 1.34 6 1.35 1.53 1.56 1.78 2.25 Net investmentincome 5.59 6 5.81 6.88 7.34 8.44 10.56 Portfolio turnover (%) 23 60 50 71 79 94 Seniorsecurities Total debt outstanding end of period (inmillions) $90 $90 $90 $87 $84 $58 Asset coverage per $1,000 ofdebt 7 $3,041 $2,999 $3,057 $2,957 $3,051 $3,656 1 Six months ended 4-30-14.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Total return based on net asset value reflects changes in the fund’s net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the fund’s shares traded during theperiod. 4 Notannualized 5 Expenses excluding interest were 1.01%, 1.01%, 1.06%, 1.04%, 1.12% and 1.40% for the periods ended 4-30-14, 10-31-13, 10-31-12, 10-31-11, 10-31-10 and 10-13-09,respectively. 6 Annualized. 7 Asset coverage equals the total net assets plus borrowings divided by the borrowings of the fund outstanding at period end (Note 7). As debt outstanding changes, level of invested assets may change accordingly. Asset coverage ratio provides a measure ofleverage. See notes to financial statements Semiannual report | Income Securities Trust 29 Notes to financial statements (unaudited) Note 1 — Organization John Hancock Income Securities Trust (the fund) is a closed-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M. , Eastern Time. In order to value the securities, the fund uses the following valuation techniques: Equity securities held by the fund are valued at the last sale price or official closing price on the exchange where the security was acquired or most likely will be sold. In the event there were no sales during the day or closing prices are not available, the securities are valued using the last available bid price. Debt obligations are valued based on the evaluated prices provided by an independent pricing vendor or from broker-dealers. Independent pricing vendors utilize matrix pricing which takes into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data, as well as broker supplied prices. Swaps are valued using evaluated prices obtained from an independent pricing vendor. Futures contracts are valued at settlement prices, which are the official closing prices published by the exchange on which they trade. Foreign securities are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing vendor. Securities that trade only in the over-the-counter (OTC) market are valued using bid prices. Certain short-term securities with maturities of 60 days or less at the time of purchase are valued at amortized cost. Other portfolio securities and assets, for which reliable market quotations are not readily available, are valued at fair value as determined in good faith by the fund’s Pricing Committee following procedures established by the Board of Trustees. The frequency with which these fair valuation procedures are used cannot be predicted and fair value of securities may differ significantly from the value that would have been used had a ready market for such securities existed. The fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using other significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events or trends, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. 30 Income Securities Trust | Semiannual report Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. The following is a summary of the values by input classification of the fund’s investments as of April 30, 2014, by major security category or type: LEVEL 3 LEVEL 2 SIGNIFICANT TOTAL MARKET LEVEL 1 SIGNIFICANT UNOBSERVABLE VALUE AT 4-30-14 QUOTED PRICE OBSERVABLE INPUTS INPUTS Corporate Bonds — $142,226,863 $29,985 Convertible Bonds — 436,945 — Term Loans — 1,145,084 — Capital Preferred Securities — 4,094,896 — U.S. Government & Agency Obligations — 65,068,563 — Collateralized Mortgage Obligations — 32,226,257 271,534 Asset Backed Securities — 12,158,128 — Common Stocks $10,951,390 — — Preferred Securities 1,322,980 1,317,968 — Escrow Certificates — 123 — Short-Term Investments — 1,356,000 — Total Investments in Securities Other Financial Instruments Interest Rate Swaps — ($616,629) — Repurchase agreements. The fund may enter into repurchase agreements. When the fund enters into a repurchase agreement, it receives collateral that is held in a segregated account by the fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. Repurchase agreements are typically governed by the terms and conditions of the Master Repurchase Agreement and/or Global Master Repurchase Agreement (collectively, MRA). Upon an event of default, the non-defaulting party may close out all transactions traded under the MRA and net amounts owed. Absent an event of default, the MRA does not result in an offset of the reported amounts of assets and liabilities in the Statement of assets and liabilities. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline or the counterparty may have insufficient assets to pay back claims resulting from close-out of the transactions. Collateral received by the fund for repurchase agreements is disclosed in the Fund’s investments as part of the caption related to the repurchase agreement. Security transactions and related investment income. Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Interest income is accrued as earned. Interest income includes coupon interest and amortization/accretion of premiums/discounts on debt securities. Debt obligations may be placed in a non-accrual status and related interest income may be reduced by stopping current accruals and writing off interest receivable when the collection of all or a portion of interest has become doubtful. Dividend income is recorded on the ex-date, except for dividends of foreign securities where the dividend may not be known until after the ex-date. In those cases, dividend income, net of withholding taxes, is recorded when the fund becomes aware of the dividends. Distributions received on securities that represent a return of capital or capital gain are recorded as a reduction of cost of investments and/or as a realized gain if amounts are estimable. Foreign taxes are provided for based on the Semiannual report | Income Securities Trust 31 fund’s understanding of the tax rules and rates that exist in the foreign markets in which it invests. Gains and losses on securities sold are determined on the basis of identified cost and may include proceeds from litigation. Foreign taxes. The fund may be subject to withholding tax on income and/or capital gains or repatriation taxes imposed by certain countries in which the fund invests. Taxes are accrued based upon investment income, realized gains or unrealized appreciation. Stripped securities. Stripped securities are financial instruments structured to separate principal and interest cash flows so that one class receives principal payments from the underlying assets (PO or principal only), while the other class receives the interest cash flows (IO or interest only). Both PO and IO investments represent an interest in the cash flows of an underlying stripped security. If the underlying assets experience greater than anticipated prepayments of principal, the fund may fail to fully recover its initial investment in an IO security. The market value of these securities can be extremely volatile in response to changes in interest rates or prepayments on the underlying securities. In addition, these securities present additional credit risk such that the fund may not receive all or part of its principal or interest payments because the borrower or issuer has defaulted on its obligation. Overdrafts. Pursuant to the custodian agreement, the fund’s custodian may, in its discretion, advance funds to the fund to make properly authorized payments. When such payments result in an overdraft, the fund is obligated to repay the custodian for any overdraft, including any costs or expenses associated with the overdraft. The custodian may have a lien, security interest or security entitlement in any fund property that is not otherwise segregated or pledged, to the maximum extent permitted by law, to the extent of any overdraft. Expenses. Within the John Hancock group of funds complex, expenses that are directly attributable to an individual fund are allocated to such fund. Expenses that are not readily attributable to a specific fund are allocated among all funds in an equitable manner, taking into consideration, among other things, the nature and type of expense and the fund’s relative net assets. Expense estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known. Federal income taxes. The fund intends to continue to qualify as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. Any losses incurred during those taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. For federal income tax purposes, as of October 31, 2013, the fund has a capital loss carryforward of $12,109,942 available to offset future net realized capital gains. The following table details the capital loss carryforward available: CAPITAL LOSS CARRYFORWARD EXPIRING AT OCTOBER 31 2014 2015 2016 2017 2018 $2,169,323 $1,351,797 $1,367,076 $6,785,450 $436,296 32 Income Securities Trust | Semiannual report As of October 31, 2013, the fund had no uncertain tax positions that would require financial statement recognition, derecognition or disclosure. The fund’s federal tax returns are subject to examination by the Internal Revenue Service for a period of three years. Distribution of income and gains. Distributions to shareholders from net investment income and net realized gains, if any, are recorded on the ex-date. The fund generally declares and pays dividends quarterly and capital gain distributions, if any, annually. Such distributions, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Capital accounts within the financial statements are adjusted for permanent book-tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book-tax differences, if any, will reverse in a subsequent period. Book-tax differences are primarily attributable to derivative transactions and amortization and accretion on debt securities. Statement of cash flows. Information on financial transactions that have been settled through the receipt and disbursement of cash is presented in the Statement of cash flows. The cash amount shown in the Statement of cash flows is the amount included in the fund’s Statement of assets and liabilities and represents the cash on hand at the fund’s custodian and does not include any short-term investments or cash segregated at the custodian for swap contracts or cash held at the broker for futures contracts. Note 3 — Derivative instruments The fund may invest in derivatives in order to meet its investment objective. Derivatives include a variety of different instruments that may be traded in the OTC market, on a regulated exchange or through a clearing facility. The risks in using derivatives vary depending upon the structure of the instruments, including the use of leverage, optionality, the liquidity or lack of liquidity of the contract, the creditworthiness of the counterparty or clearing organization and the volatility of the position. Some derivatives involve risks that are potentially greater than the risks associated with investing directly in the referenced securities or other referenced underlying instrument. Specifically, the fund is exposed to the risk that the counterparty to an OTC derivatives contract will be unable or unwilling to make timely settlement payments or otherwise honor its obligations. OTC derivatives transactions typically can only be closed out with the other party to the transaction. Certain swaps are typically traded through the OTC market and may be regulated by the Commodity Futures Trading Commission (the CFTC). Derivative counterparty risk is managed through an ongoing evaluation of the creditworthiness of all potential counterparties and, if applicable, designated clearing organizations. The fund attempts to reduce its exposure to counterparty risk for derivatives traded in the OTC market, whenever possible, by entering into an International Swaps and Derivatives Association (ISDA) Master Agreement with each of its OTC counterparties. The ISDA gives each party to the agreement the right to terminate all transactions traded under the agreement if there is certain deterioration in the credit quality or contractual default of the other party, as defined in the ISDA. Upon an event of default or a termination of the ISDA, the non-defaulting party has the right to close out all transactions and to net amounts owed. As defined by the ISDA, the fund may have collateral agreements with certain counterparties to mitigate counterparty risk on OTC derivatives. Subject to established minimum levels, collateral for OTC transactions is generally determined based on the net aggregate unrealized gain or loss on contracts with a particular counterparty. Collateral pledged to the fund is held in a segregated account by a third-party agent or held by the custodian bank for the benefit of the fund and can be in the form of cash or debt securities issued by the U.S. government or related agencies; collateral posted by the fund for OTC transactions is held in a segregated account at the fund’s custodian and is noted in the accompanying Fund’s investments, or if cash is posted, on the Statement of assets Semiannual report | Income Securities Trust 33 and liabilities. The fund’s maximum risk of loss due to counterparty risk is equal to the asset value of outstanding contracts offset by collateral received. Futures are traded or cleared on an exchange or central clearinghouse. Exchange-traded or cleared transactions generally present less counterparty risk to a fund than OTC transactions. The exchange or clearinghouse stands between the fund and the broker to the contract and therefore, credit risk is generally limited to the failure of the exchange or clearinghouse and the clearing member. Futures. A futures contract is a contractual agreement to buy or sell a particular currency or financial instrument at a pre-determined price in the future. Risks related to the use of futures contracts include possible illiquidity of the futures markets, contract prices that can be highly volatile and imperfectly correlated to movements in the underlying financial instrument and potential losses in excess of the amounts recognized on the Statement of assets and liabilities. Use of long futures contracts subjects the fund to the risk of loss up to the notional value of the futures contracts. Use of short futures contracts subjects the fund to unlimited risk of loss. Upon entering into a futures contract, the fund is required to deposit initial margin with the broker in the form of cash or securities. The amount of required margin is generally based on a percentage of the contract value; this amount is the initial margin for the trade. The margin deposit must then be maintained at the established level over the life of the contract. Futures margin receivable/payable is included on the Statement of assets and liabilities. Futures contracts are marked-to-market daily and an appropriate payable or receivable for the change in value (variation margin) and unrealized gain or loss is recorded by the fund. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. During the six months ended April 30, 2014, the fund used futures contracts to manage duration of the portfolio. During the six months ended April 30, 2014, the fund held futures contracts with notional values ranging up to $2.9 million, as measured at each quarter end. There were no open futures contracts held at April 30, 2014. Interest rate swaps. Interest rate swaps represent an agreement between the fund and a counterparty to exchange cash flows based on the difference between two interest rates applied to a notional amount. The payment flows are usually netted against each other, with the difference being paid by one party to the other. The fund settles accrued net interest receivable or payable under the swap contracts at specified, future intervals. Swap agreements are privately negotiated in the OTC market or may be executed on a registered commodities exchange (centrally cleared swaps). Swaps are marked-to-market daily and the change in value is recorded as unrealized appreciation/depreciation of swap contracts. A termination payment by the counterparty or the fund is recorded as realized gain or loss, as well as the net periodic payments received or paid by the fund. The value of the swap will typically impose collateral posting obligations on the party that is considered out-of-the-money on the swap. Entering into swap agreements involves, to varying degrees, elements of credit, market and documentation risk that may amount to values that are in excess of the amounts recognized on the Statement of assets and liabilities. Such risks involve the possibility that there will be no liquid market for the swap, or that a counterparty may default on its obligation or delay payment under the swap terms. The counterparty may disagree or contest the terms of the swap. Market risks may also accompany the swap, including interest rate risk. The fund may also suffer losses if it is unable to terminate or assign outstanding swaps or reduce its exposure through offsetting transactions. 34 Income Securities Trust | Semiannual report During the six months ended April 30, 2014, the fund used interest rate swaps to hedge against the cost of leverage. The following table summarizes the interest rate swap contracts held as of April 30, 2014. USD NOTIONAL PAYMENTS MADE PAYMENTS RECEIVED MATURITY MARKET COUNTERPARTY AMOUNT BY FUND BY FUND DATE VALUE Morgan Stanley $22,000,000 Fixed 1.442500% 3 Month LIBOR (a) Aug 2016 ($457,274) Capital Services Morgan Stanley $22,000,000 Fixed 1.093750% 3 Month LIBOR (a) May 2017 (159,355) Capital Services TOTAL (a) At 4-30-14, the 3-month LIBOR rate was 0.22335% No interest rate swap positions were entered into or closed during the six months ended April 30, 2014. Fair value of derivative instruments by risk category The table below summarizes the fair value of derivatives held by the fund at April 30, 2014 by risk category: FINANCIAL ASSET LIABILITY STATEMENT OF ASSETS INSTRUMENTS DERIVATIVES DERIVATIVES RISK AND LIABILITIES LOCATION LOCATION FAIR VALUE FAIR VALUE Interest rate Swap contracts, Interest — ($616,629) contracts at value rate swaps Effect of derivative instruments on the Statement of operations The table below summarizes the net realized gain (loss) included in the net increase (decrease) in net assets from operations, classified by derivative instrument and risk category, for the six months ended April 30, 2014: STATEMENT OF FUTURES SWAP RISK OPERATIONS LOCATION CONTRACTS CONTRACTS TOTAL Interest rate Net realized ($52,560) ($222,823) ($275,383) contracts gain (loss) The table below summarizes the net change in unrealized appreciation (depreciation) included in the net increase (decrease) in net assets from operations, classified by derivative instrument and risk category, for the six months ended April 30, 2014: STATEMENT OF FUTURES SWAP RISK OPERATIONS LOCATION CONTRACTS CONTRACTS TOTAL Interest rate Change in ($58,693) $194,599 $135,906 contracts unrealized appreciation (depreciation) Note 4 — Guarantees and indemnifications Under the fund’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. Additionally, in the normal course of business, the fund enters into contracts with service providers that contain general indemnification clauses. The fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the fund that have not yet occurred. The risk of material loss from such claims is considered remote. Semiannual report | Income Securities Trust 35 Note 5 — Fees and transactions with affiliates John Hancock Advisers, LLC (the Advisor) serves as investment advisor for the fund. The Advisor is an indirect, wholly owned subsidiary of Manulife Financial Corporation (MFC). Management fee. The fund has an investment advisory agreement with the Advisor under which the fund pays a daily management fee to the Advisor equivalent, on an annual basis, to the sum of (a) 0.650% of the first $150,000,000 of the fund’s average daily managed assets (net assets plus borrowings under the Credit Facility Agreement) (see Note 7), (b) 0.375% of the next $50,000,000 of the fund’s average daily managed assets, (c) 0.350% of the next $100,000,000 of the fund’s average daily managed assets and (d) 0.300% of the fund’s average daily managed assets in excess of $300,000,000. The Advisor has a subadvisory agreement with John Hancock Asset Management a division of Manulife Asset Management (US) LLC, an indirectly owned subsidiary of MFC and an affiliate of the Advisor. The fund is not responsible for payment of the subadvisory fees. The investment management fees incurred for the six months ended April 30, 2014, were equivalent to a net annual effective rate of 0.52% of the fund’s average daily managed assets. Accounting and legal services. Pursuant to a service agreement, the fund reimburses the Advisor for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services to the fund, including the preparation of all tax returns, periodic reports to shareholders and regulatory reports, among other services. These accounting and legal services fees incurred for the six months ended April 30, 2014 amounted to an annual rate of 0.02% of the fund’s average daily managed assets. Trustee expenses. The fund compensates each Trustee who is not an employee of the Advisor or its affiliates. Each independent Trustee receives from the fund and the other John Hancock closed-end funds an annual retainer. In addition, Trustee out-of-pocket expenses are allocated to each fund based on its net assets relative to other funds within the John Hancock group of funds complex. Note 6 — Leverage risk The fund utilizes a Credit Facility Agreement (CFA) to increase its assets available for investment. When the fund leverages its assets, common shareholders bear the fees associated with the CFA and have the potential to benefit or be disadvantaged from the use of leverage. The Advisor’s fee is also increased in dollar terms from the use of leverage. Consequently, the fund and the Advisor may have differing interests in determining whether to leverage the fund’s assets. Leverage creates risks that that may adversely affect the return for the holders of common shares, including: • the likelihood of greater volatility of net asset value and market price of common shares; • fluctuations in the interest rate paid for the use of the credit facility; • increased operating costs, which may reduce the fund’s total return; • the potential for a decline in the value of an investment acquired through leverage, while the fund’s obligations under such leverage remains fixed; and • the fund is more likely to have to sell securities in a volatile market in order to meet asset coverage or other debt compliance requirements. To the extent the income or capital appreciation derived from securities purchased with funds received from leverage exceeds the cost of leverage, the fund’s return will be greater than if leverage had not been used, conversely, returns would be lower if the cost of the leverage exceeds the income or capital appreciation derived. 36 Income Securities Trust | Semiannual report In addition to the risks created by the fund’s use of leverage, the fund is subject to the risk that it would be unable to timely, or at all, obtain replacement financing if the CFA is terminated. Were this to happen, the fund would be required to de-leverage, selling securities at a potentially inopportune time and incurring tax consequences. Further, the fund’s ability to generate income from the use of leverage would be adversely affected. Note 7 — Credit Facility Agreement The fund has entered into a CFA with Credit Suisse Securities (USA) LLC (CSSU), pursuant to which the fund borrows money to increase its assets available for investment. In accordance with the 1940 Act, the fund’s borrowings under the CFA will not exceed 33 1/3% of the fund’s managed assets (net assets plus borrowings) at the time of any borrowing. The fund pledges a portion of its assets as collateral to secure borrowings under the CFA. Such pledged assets are held in a special custody account with the fund’s custodian. The amount of assets required to be pledged by the fund is determined in accordance with the CFA. The fund retains the benefits of ownership of assets pledged to secure borrowings under the CFA. Interest charged is at the rate of three month LIBOR (London Interbank Offered Rate) plus 0.41% and is payable monthly. As of April 30, 2014, the fund had borrowings of $90,300,000, at an interest rate of 0.63%, which is reflected in the Credit facility agreement payable on the Statement of assets and liabilities. During the six months ended April 30, 2014, the average borrowings under the CFA and the effective average interest rate were $90,300,000 and 0.66%, respectively. The fund may terminate the CFA with CSSU at any time. If certain asset coverage and collateral requirements or other covenants are not met, the CFA could be deemed in default and result in termination. Absent a default or facility termination event, CSSU is required to provide the fund with 270 calendar days’ notice prior to terminating or amending the CFA. Note 8 — Purchase and sale of securities Purchases and sales of securities, other than short-term securities and U.S. Treasury obligations, amounted to $33,801,703 and $47,264,647, respectively, for the six months ended April 30, 2014. Purchases and sales of U.S. Treasury obligations aggregated $28,698,242 and $13,983,541, respectively, for the six months ended April 30, 2014. Semiannual report | Income Securities Trust 37 Additional information Unaudited Investment objective and policy The fund is a closed-end, diversified management investment company, common shares of which were initially offered to the public on February 14, 1973 and are publicly traded on the New York Stock Exchange (the NYSE). The fund’s investment objective is to generate a high level of current income consistent with prudent investment risk. There can be no assurance that the fund will achieve its investment objective. Under normal circumstances, the fund invests at least 80% of its net assets (plus borrowings for investment purposes) in income securities, consisting of the following: (i) marketable corporate debt securities, (ii) governmental obligations and (iii) cash and commercial paper. The fund will notify shareholders at least 60 days prior to any change in this 80% investment policy. The fund may invest up to 20% of its total assets in income-producing preferred securities and common stocks. The fund will invest at least 75% of its net assets (plus borrowings for investment purposes) in debt securities that are rated, at the time of acquisition, investment grade (i.e., at least “Baa” by Moody’s Investors Service, Inc. (Moody’s) or “BBB” by Standard & Poor’s Ratings Services (S&P)), or in unrated securities determined by the fund’s investment advisor or subadvisor to be of comparable credit quality. Under the new investment policy, the fund can invest up to 25% of its net assets (plus borrowings for investment purposes) in debt securities that are rated, at the time of acquisition, below investment grade (junk bonds) (i.e., rated “Ba” or lower by Moody’s or “BB” or lower by S&P), or in unrated securities determined by the fund’s advisor or subadvisor to be of comparable quality. Dividends and distributions During the six months ended April 30, 2014, dividends from net investment income totaling $0.5001 per share were paid to shareholders. The dates of payments and the amounts per share were as follows: INCOME PAYMENT DATE DISTRIBUTIONS December 31, 2013 $0.2816 March 31, 2014 0.2185 Total Shareholder communication and assistance If you have any questions concerning the fund, we will be pleased to assist you. If you hold shares in your own name and not with a brokerage firm, please address all notices, correspondence, questions or other communications regarding the fund to the transfer agent at: Computershare P.O. Box 30170 College Station, TX 77842-3170 Telephone: 800-852-0218 If your shares are held with a brokerage firm, you should contact that firm, bank or other nominee for assistance. 38 Income Securities Trust | Semiannual report Shareholder meeting The fund held its Annual Meeting of Shareholders on February 18, 2014. The following proposal was considered by the shareholders: Proposal: Election of twelve (12) Trustees to serve until their respective successors have been duly elected and qualified. Each Trustee was re-elected by the fund’s shareholders and the votes cast with respect to each Trustee are set forth below. VOTES FOR VOTES WITHHELD Independent Trustees Charles L. Bardelis 7,906,223.489 135,853.484 Peter S. Burgess 7,892,049.024 150,027.949 William H. Cunningham 7,892,533.469 149,543.504 Grace K. Fey 7,890,503.771 151,573.202 Theron S. Hoffman 7,890,237.853 151,839.120 Deborah C. Jackson 7,875,727.082 166,349.891 Hassell H. McClellan 7,882,668.708 159,408.265 James M. Oates 7,890,949.713 151,127.260 Steven R. Pruchansky 7,864,263.553 177,813.420 Gregory A. Russo 7,905,486.740 136,590.233 Non-Independent Trustees Craig Bromley 7,881,567.515 160,509.458 Warren A. Thomson 7,876,394.414 165,682.559 Semiannual report | Income Securities Trust 39 More information Trustees Officers Investment advisor James M. Oates, Andrew G. Arnott John Hancock Advisers, LLC Chairperson President Steven R. Pruchansky, Subadvisor Vice Chairperson John J. Danello # John Hancock Asset Management Charles L. Bardelis * Senior Vice President, Secretary a division of Manulife Asset Craig Bromley † andChief Legal Officer Management (US) LLC Peter S. Burgess * William H. Cunningham Francis V. Knox, Jr. Custodian Grace K. Fey Chief Compliance Officer State Street Bank and Theron S. Hoffman * Trust Company Deborah C. Jackson Charles A. Rizzo Hassell H. McClellan Chief Financial Officer Transfer agent Gregory A. Russo Computershare Shareowner Warren A. Thomson † Salvatore Schiavone Services, LLC Treasurer *Member of the Legal counsel AuditCommittee K&L Gates LLP †Non-Independent Trustee #Effective 5-29-14 Stock symbol Listed New York Stock Exchange: JHS For shareholder assistance refer to page 38 You can also contact us: 800-852-0218 Regular mail: jhinvestments.com Computershare P.O. Box 30170 College Station, TX 77842-3170 The fund’s proxy voting policies and procedures, as well as the fund’s proxy voting record for the most recent twelve-month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) website at sec.gov or on our website. The fund’s complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The fund’s Form N-Q is available on our website and the SEC’s website, sec.gov, and can be reviewed and copied (for a fee) at the SEC’s Public Reference Room in Washington, DC. Call 800-SEC-0330 toreceive information on the operation of the SEC’s Public Reference Room. We make this information on your fund, as well as monthly portfolio holdings , and other fund details available on our website at jhinvestments.com or by calling 800-852-0218. The report is certified under the Sarbanes-Oxley Act, which requires closed-end funds and other public companies to affirm that, to the best of their knowledge, the information in their financial reports is fairly and accurately stated in all material respects. 40 Income Securities Trust | Semiannual report PRESORTED STANDARD U.S. POSTAGE PAID MIS 800-852-0218 800-231-5469 TDD 800-843-0090 EASI-Line jhinvestments. com P6SA 4/14 MF184482 6/14 ITEM 2. CODE OF ETHICS. Not applicable. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable at this time. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable at this time. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable at this time. ITEM 6. SCHEDULE OF INVESTMENTS. (a) Not applicable. (b) Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. The registrant has adopted procedures by which shareholders may recommend nominees to the registrant’s Board of Trustees. A copy of the procedures is filed as an exhibit to this Form N-CSR. See attached “John Hancock Funds – Nominating, Governance and Administration Committee Charter.” ITEM 11. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-CSR, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's most recent fiscal half-year (the registrant's second fiscal half-year in the case of an annual report) that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 12. EXHIBITS. (a) Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are attached. (b) Separate certifications for the registrant's principal executive officer and principal financial officer, as required by 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, and Rule 30a-2(b) under the Investment Company Act of 1940, are attached. The certifications furnished pursuant to this paragraph are not deemed to be "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liability of that section. Such certifications are not deemed to be incorporated by reference into any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, except to the extent that the Registrant specifically incorporates them by reference. (c)(1) Submission of Matters to a Vote of Security Holders is attached. See attached “John Hancock Funds – Nominating, Governance and Administration Committee Charter.” (c)(2) Contact person at the registrant. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Income Securities Trust By: /s/ Andrew Arnott Andrew Arnott President Date: June 5, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Andrew Arnott Andrew Arnott President Date: June 5, 2014 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: June 5, 2014
